DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed January 14, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Continuation Data
4.	This application claims priority to PCT/NO2018/050135, filed May 23, 2018.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 5, 8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (2005/0145187).
	With respect to claims 1 and 5, Gray illustrates in figures 1-3 and paragraphs 0070-0073, disclose a method for providing access to identity information (40) stored in an electronic chip (24) associated with an animal, the animal being tagged with the electronic chip and provided with a transponder (14) configured to read the electronic chip and to receive and respond to information request messages, the method 
	With respect to claim 8, Gray discloses in paragraph 0014, the transponder being mounted to a collar.
	With respect to claim 11, Gray discloses illustrates in figures 1 - 3 and discloses in paragraphs 0070 -0073, a method for accessing identity information (40) stored in an electronic chip (24) associated with an animal, the animal being tagged with the electronic chip (24) and provided with a transponder (14) configured to read the electronic chip and to receive and respond to information request messages (paragraph 0072), the method comprising transmitting a first request to the transponder device instructing the transponder device to transmit a beacon signal (paragraph 0072, “…transmitted to the satellite when triggered by a request from the satellite”); receiving, in response to the first request, a beacon signal including an identity code, the identity code being previously read from the electronic chip and stored in memory in the transponder (paragraph 0072, “The information data is combined with other data collected from the RFID 24 and transmitted to the satellite...”); transmitting a second request to a remote device, the second request including the identity code (paragraph 0070, “...transmits the animals unique identification number, location, biometrics and time information last stored to the satellite 12 which relays that information to the network hub 16. The network hub collects the information and stores it in an electronic 
	With respect to claims 17 and 18, Gray discloses that the second request may include a request for information stored in a database (see Gray’s claim 1) or a request to add, update or delete data in the database (see Gray’s claim 6).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Cox et al (2007/0131759), hereinafter Cox.
	Gray’s teachings are discussed above. Gray however fails to teach performing a determination of authorization and executing the signal upon a positive determination of authorization, wherein the authorization is determined based on at least one of a previous pairing of the device transmitting said instruction with said transponder, a username and password, and a digital certificate, and a token authentication.
	With respect to claims 3 and 4, Cox discloses in paragraph 0012, the identity of the authorized user must be verified before the device’s NFC circuity is activated and its signal transmitted to an RFID reader.
	In view of Cox’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to implement Cox’s method of authorizing the identity of a user prior to transmitting a signal, in the method taught by Gray. Determining authorization is a common practice when communicating data. One would be motivated to determine authorization in order to protect any sensitive data from unauthorized users.
Allowable Subject Matter
9.	Claims 2, 6, 7, 9, 10, 12-16, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Gray teaches a method for providing access to identity information stored in an electronic chip associated with an animal, wherein the animal is tagged with the electronic chip and provided with a 
Response to Arguments
10.	Applicant’s arguments filed January 14, 2021 have been fully considered. The arguments with respect to claim 21 are persuasive however the arguments with respect to claims 1, 3-5, 8, 11, 17, and 18 are not persuasive. A beacon signal can be interpreted as a signal that indicates location of a device and which is communicated and accessible by various devices, as is taught by Gray. The specific definition of a beacon signal as discussed in the arguments is not recited in the claim itself. Gray teaches the hub including the location data, which can be transmitted to various devices including mobile phones and personal data units.  
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

February 23, 2021